In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00151-CR



        KELLY DWAYNE BROWN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 276th District Court
               Marion County, Texas
               Trial Court No. F14348




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER

       Our review of the court reporter’s record in this case indicates that it contains “sensitive

data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 9.10(a). Sensitive data includes “a driver’s license number, passport number, social

security number, tax identification number or similar government-issued personal identification

number.” TEX. R. APP. P. 9.10(a)(1).     Volume four of the reporter’s record includes a social

security number. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper

filing with the court, including the contents of any appendices, must not contain sensitive data.”

TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because volume

four of the reporter’s record contains sensitive data, we order the clerk of this Court or her

appointee, in accordance with Rule 9.10(g), to seal the electronically filed volume four of the

reporter’s record in this case.

       IT IS SO ORDERED.

                                                            BY THE COURT

Date: February 5, 2019




                                                2